James F. Clark, Alaska Bar #6907025
Law Office of James F. Clark
1109 C Street
Juneau, Alaska 99801
Tel: 907-586-0122 Fax: 907-586-1093
jfclarkiii@gmail.com

Steven W. Silver, Alaska Bar #7606089
Robertson, Monagle & Eastaugh
1810 Samuel Morse Drive, Suite 202
Reston, VA 20190
Tel: 703-527-4414 Fax: 703-527-0421
ssilver628@aol.com
Attorneys for Intervenor-Defendants Murkowski et.al

       IN THE UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF ALASKA

     ORGANIZED VILLAGE OF KAKE, et al.,

                        Plaintiffs,
                 v.

     THOMAS VILSACK, in his official
     capacity as Secretary of Agriculture, etal.,

                 Defendants,
             and                                    Case No. 1:20-cv-00011 –
    STATE OF ALASKA                                          (SLG)
                 Intervenor-Defendants
           and

     GOVERNOR FRANK H. MURKOWSKI, et
     al.,

                        Intervenor-Defendants


   Intervenor-Defendants Murkowski. et.al answer the allegations of Plaintiffs’



       Case 1:20-cv-00011-SLG Document 26 Filed 04/21/21 Page 1 of 23
Complaint for Declaratory and Injunctive Relief as follows:

        1.      The allegations of Paragraph 1 describe Plaintiffs’ characterization of

their lawsuit and allegations of law to which no response is required.

        2.      Intervenor-Defendants admit that the Tongass Forest contains specific

species of animals and that the Forest has been home to the Tlingit people for

decades. Otherwise, the allegations of the second paragraph are denied.

        3.      The allegations of Paragraph 3 are denied other than that the Tongass

is made up of some islands as well as mainland lands.

        4.      The allegations in Paragraph 4, sentences 1 and 2 are admitted. The

allegations in the remaining sentences of Paragraph 4 are denied.

        5.      The allegations in Paragraph 5, sentence 1 are admitted. The

allegation that Defendants undertook a rulemaking and adopted a Rule are

admitted. The remaining allegations in the Paragraph are denied.

        6.      The allegations in sentences 1, 2, 3 and 5 of Paragraph 6 are denied.

The allegation in sentence 4 states a conclusion of law to which no reply is

required.

        7.      The allegations of the first sentence of paragraph 7 are denied.

Intervenor-Defendants are not able to verify the factual allegations in this

Paragraph and thus they are denied. The allegations in the second sentence of

Paragraph 7 state conclusions of law to which no reply is required.

                                                                                            2
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
           Case
OVK et al. v. USDA1:20-cv-00011-SLG             Document
                  et al. Case No. 1-20-cv-011(SLG)         26 Filed 04/21/21 Page 2 of 23
                                 JURISDICTION

        8.      The allegations in Paragraph 8 constitute conclusions of law to which

no response is required.

        9.      The allegations in Paragraph 9 constitute conclusions of law to which

no response is required.

                                         PARTIES

        10.     Intervenor-Defendants deny the allegations in Paragraph 10. for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        11.     Intervenor-Defendants deny the allegations in Paragraph 11 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        12.     Intervenor-Defendants deny the allegations in Paragraph 12 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        13.     Intervenor-Defendants deny the allegations in Paragraph 13 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        14.     Intervenor-Defendants deny the allegations in Paragraph 14 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        15.     Intervenor-Defendants deny the allegations in Paragraph 15 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        16.     Intervenor-Defendants deny the allegations in Paragraph 16 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

                                                                                            3
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
           Case
OVK et al. v. USDA1:20-cv-00011-SLG             Document
                  et al. Case No. 1-20-cv-011(SLG)         26 Filed 04/21/21 Page 3 of 23
        17.     Intervenor-Defendants deny the allegations in Paragraph 17 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        18.     Intervenor-Defendants deny the allegations in Paragraph 18 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        19.     Intervenor-Defendants deny the allegations in Paragraph 19 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        20.     Intervenor-Defendants deny the allegations in Paragraph 20 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        21.     Intervenor-Defendants deny the allegations in Paragraph 21 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        22.     Intervenor-Defendants deny the allegations in Paragraph 22 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        23.     Intervenor-Defendants deny the allegations in Paragraph 23 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        24.     Intervenor-Defendants deny the allegations in Paragraph 24 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        25.     Intervenor-Defendants deny the allegations in Paragraph 25 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        26.     Intervenor-Defendants deny the allegations in Paragraph 26 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

                                                                                            4
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
           Case
OVK et al. v. USDA1:20-cv-00011-SLG             Document
                  et al. Case No. 1-20-cv-011(SLG)         26 Filed 04/21/21 Page 4 of 23
        27.     Intervenor-Defendants deny the allegations in Paragraph 27 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        28.     Intervenor-Defendants deny the allegations in Paragraph 28 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        29.     Intervenor-Defendants deny the allegations in Paragraph 29 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        30.     Intervenor-Defendants deny the allegations in Paragraph 30 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        31.     Intervenor-Defendants deny the allegations in Paragraph 31 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        32.     Intervenor-Defendants deny the allegations in Paragraph 32 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        33.     Intervenor-Defendants deny the allegations in Paragraph 33 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        34.     Intervenor-Defendants deny the allegations in Paragraph 34 for lack

of knowledge or information sufficient to form a belief as to the truth thereof,

        35.     Intervenor-Defendants admit the allegation in Paragraph 35.

        36.     Intervenor-Defendants admit the allegations in Paragraph 36.

        37.     Intervenor-Defendants admit the allegations in Paragraph 37.

        38.     Intervenor-Defendants admit the allegations in Paragraph 38.

                                                                                            5
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
           Case
OVK et al. v. USDA1:20-cv-00011-SLG             Document
                  et al. Case No. 1-20-cv-011(SLG)         26 Filed 04/21/21 Page 5 of 23
        39.     Intervenor-Defendants admit that the Tongass is a national forest in

Alaska and deny any remaining allegations in Paragraph 39 for lack of knowledge

or information sufficient to form a belief as to the truth thereof.

        40.     Intervenor-Defendants deny the allegations in Paragraph 40 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        41.     Intervenor-Defendants deny the allegations in Paragraph 41 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        42.     Intervenor-Defendants deny the allegations in Paragraph 42 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        43.     Intervenor-Defendants deny the allegations in Paragraph 43.

        44.     Intervenor-Defendants deny the allegations in Paragraph 44.

        45.     Intervenor-Defendants deny the allegations in Paragraph 45 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        46.     Intervenor-Defendants deny the allegations in Paragraph 46 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        47.     Intervenor-Defendants deny the allegations in Paragraph 47 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        48.     Intervenor-Defendants deny the allegations in Paragraph 48 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

                                                                                            6
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
           Case
OVK et al. v. USDA1:20-cv-00011-SLG             Document
                  et al. Case No. 1-20-cv-011(SLG)         26 Filed 04/21/21 Page 6 of 23
        49.     Intervenor-Defendants deny the allegations in Paragraph 49 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        50.     Intervenor-Defendants deny the allegations in Paragraph 50 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        51.     Intervenor-Defendants deny the allegations in Paragraph 51 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        52.     Intervenor-Defendants deny the allegations in Paragraph 52 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

       53.      Intervenor-Defendants deny the allegations in Paragraph 53 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        53.     Intervenor-Defendants deny the allegations in Paragraph 54 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        54.     Intervenor-Defendants deny the allegations in Paragraph 55 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.


                The Roadless Rule and the 2016 Tongass Plan

        55.     To the extent that the allegations in Paragraph 56 purport to

characterize provisions of the DEIS, the DEIS speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in
                                                                                            7
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
           Case
OVK et al. v. USDA1:20-cv-00011-SLG             Document
                  et al. Case No. 1-20-cv-011(SLG)         26 Filed 04/21/21 Page 7 of 23
Paragraph 56 that are inconsistent with the plain language of the Final EIS are

denied.

        56.     Intervenor-Defendants admit that the US forest Service adopted a

Roadless Rule,. To the extent that the allegations in Paragraph 56 purport to

characterize provisions of the Roadless Rule, the Roadless Rule speaks for itself

and is the best evidence of its content. Therefore, no response is required. Any

allegations in Paragraph 56 that are inconsistent with the plain language of the

Final EIS are denied. Intervenor-Defendants deny any remaining allegations in

Paragraph 56 for lack of knowledge or information sufficient to form a belief as to

the truth thereof.

        57.     To the extent that the allegations in Paragraph 57 purport to

characterize provisions of the Roadless Rule, the Roadless Rule speaks for itself

and is the best evidence of its content. Therefore, no response is required. Any

allegations in Paragraph 57 that are inconsistent with the plain language of the

Roadless Rule are denied. Intervenor-Defendants deny any remaining allegations

in Paragraph 57 for lack of knowledge or information sufficient to form a belief as

to the truth thereof. State denies.

        58.     To the extent that the allegations in Paragraph 58 purport to

characterize provisions of the Roadless Rule, the Roadless Rule speaks for itself

and is the best evidence of its content. Therefore, no response is required. Any


                                                                                            8
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
           Case
OVK et al. v. USDA1:20-cv-00011-SLG             Document
                  et al. Case No. 1-20-cv-011(SLG)         26 Filed 04/21/21 Page 8 of 23
allegations in Paragraph 58 that are inconsistent with the plain language of the

Roadless Rule are denied. Intervenor-Defendants deny any remaining allegations

in Paragraph 58 for lack of knowledge or information sufficient to form a belief as

to the truth thereof.

        59.     Intervenor-Defendants admit the allegations in the first sentence of

Paragraph 59. To the extent that the allegations in Paragraph 59 purport to

characterize provisions of the Tongass Plan, the Tongass Plan speaks for itself and

is the best evidence of its content. Therefore, no response is required. Any

allegations in Paragraph 59 that are inconsistent with the plain language of the

Tongass Plan are denied. Intervenor-Defendants deny any remaining allegations in

Paragraph 59 for lack of knowledge or information sufficient to form a belief as to

the truth thereof.

        60.     To the extent that the allegations in Paragraph 60 purport to

characterize provisions of the Tongass Plan, the Tongass Plan speaks for itself and

is the best evidence of its content. Therefore, no response is required. Any

allegations in Paragraph 60 that are inconsistent with the plain language of the

Tongass Plan are denied. Intervenor-Defendants deny any remaining allegations in

Paragraph 60 for lack of knowledge or information sufficient to form a belief as to

the truth thereof.




                                                                                            9
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
           Case
OVK et al. v. USDA1:20-cv-00011-SLG             Document
                  et al. Case No. 1-20-cv-011(SLG)         26 Filed 04/21/21 Page 9 of 23
        61.     To the extent that the allegations in Paragraph 61 purport to

characterize provisions of the Tongass Plan, the Tongass Plan speaks for itself and

is the best evidence of its content. Therefore, no response is required. Any

allegations in Paragraph 61 that are inconsistent with the plain language of the

Tongass Plan are denied. Intervenor-Defendants deny any remaining allegations in

Paragraph 61 for lack of knowledge or information sufficient to form a belief as to

the truth thereof.

        62.     Intervenor-Defendants deny the allegations in Paragraph 62 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        63.     To the extent that the allegations in Paragraph 63 purport to

characterize provisions of the Roadless Rule or the Tongass Plan, the Roadless

Rule and the Tongass Plan speaks for themselves and are the best evidence of their

content. Therefore, no response is required. Any allegations in Paragraph 63 that

are inconsistent with the plain language of the Roadless Rule and the Tongass Plan

are denied. Intervenor-Defendants deny any remaining allegations in Paragraph 63

for lack of knowledge or information sufficient to form a belief as to the truth

thereof.

        64.     To the extent that the allegations in Paragraph 64 purport to

characterize provisions of the Tongass Plan, the Tongass Plan speaks for itself and

is the best evidence of its content. Therefore, no response is required. Any


                                                                                             10
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 10 of 23
allegations in Paragraph 64 that are inconsistent with the plain language of the

Tongass Plan are denied. Intervenor-Defendants deny any remaining allegations in

Paragraph 64 for lack of knowledge or information sufficient to form a belief as to

the truth thereof.

        65.     To the extent that the allegations in Paragraph 65 purport to

characterize provisions of the Tongass Plan, the Tongass Plan speaks for itself and

is the best evidence of its content. Therefore, no response is required. Any

allegations in Paragraph 65 that are inconsistent with the plain language of the

Tongass Plan are denied. Intervenor-Defendants deny any remaining allegations in

Paragraph 65 for lack of knowledge or information sufficient to form a belief as to

the truth thereof.

        66.     To the extent that the allegations in Paragraph 66 purport to

characterize provisions of the Tongass Plan, the Tongass Plan speaks for itself and

is the best evidence of its content. Therefore, no response is required. Any

allegations in Paragraph 66 that are inconsistent with the plain language of the

State Petition are denied. Intervenor-Defendants deny any remaining allegations in

Paragraph 66 for lack of knowledge or information sufficient to form a belief as to

the truth thereof.

        67.     Intervenor-Defendants admit the allegations in Paragraph 67.

To the extent that the allegations in Paragraph 67 purport to characterize


                                                                                             11
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 11 of 23
provisions of the State of Alaska petition,, the State Petition speaks for itself and is

the best evidence of its content. Therefore, no response is required. Any allegations

in Paragraph 67 that are inconsistent with the plain language of the State Petition

are denied. Intervenor-Defendants deny any remaining allegations in Paragraph 67

for lack of knowledge or information sufficient to form a belief as to the truth

thereof.

        68.     Intervenor-Defendants admit the first sentence of Paragraph 68 and

deny the allegations in the remainder of the Paragraph. Intervenor-Defendants

deny the allegation in Paragraph 68 for lack of knowledge or information sufficient

to form a belief as to the truth thereof.

        69.     Intervenor-Defendants deny the allegations in Paragraph 69 for lack

of knowledge or information sufficient to form a belief as to the truth thereof

        70.     Intervenor-Defendants admit the allegations in the first paragraph of

Paragraph 70 and deny rest of the allegations in the Paragraph.

        71.     To the extent that the allegations in Paragraph 71 purport to

characterize provisions of the DEIS and FEIS, the DEIS and FEIS speak for

themselves and are the best evidence of their content. Therefore, no response is

required. Any allegations in Paragraph 71 that are inconsistent with the plain

language of the DEIS and FEISs are denied. Intervenor-Defendants deny any



                                                                                             12
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 12 of 23
remaining allegations in Paragraph 71 for lack of knowledge or information

sufficient to form a belief as to the truth thereof.

        72.     Intervenor-Defendants deny the allegations in Paragraph 72 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

        73.     Intervenor-Defendants deny the allegations in Paragraph 73 for lack

of knowledge or information sufficient to form a belief as to the truth thereof

        74.     To the extent that the allegations in Paragraph 74 purport to

characterize provisions of the FEIS, the FEIS speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 74 that are inconsistent with the plain language of the FEIS, are denied.

Intervenor-Defendants deny any remaining allegations in Paragraph 74 for lack of

knowledge or information sufficient to form a belief as to the truth thereof.

        75.     To the extent that the allegations in Paragraph 75 purport to

characterize provisions of the FEIS, the FEIS speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 75 that are inconsistent with the plain language of the FEIS, are denied.

Intervenor-Defendants deny any remaining allegations in Paragraph 75 for lack of

knowledge or information sufficient to form a belief as to the truth thereof.

        76.     Intervenor-Defendants deny the allegations in Paragraph 76.

        77.     Intervenor-Defendants deny the allegations in Paragraph 77.


                                                                                             13
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 13 of 23
        78.     To the extent that the allegations in Paragraph 78 purport to

characterize provisions of the FEIS, the FEIS speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 78 that are inconsistent with the plain language of the FEIS, are denied.

Intervenor-Defendants deny any remaining allegations in Paragraph 78 for lack of

knowledge or information sufficient to form a belief as to the truth thereof.

        79. Intervenor-Defendants deny the allegations in Paragraph 79 for lack of

knowledge or information sufficient to form a belief as to the truth thereof.

        80.     To the extent that the allegations in Paragraph 80 purport to

characterize provisions of the final rule, the final rule speaks for itself and is the

best evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 80 that are inconsistent with the plain language of the final rule, are

denied. Intervenor-Defendants deny any remaining allegations in Paragraph 80 for

lack of knowledge or information sufficient to form a belief as to the truth thereof.

        81.      Intervenor-Defendants deny the allegations in Paragraph 81.

                               Count I
                        (Violation of ANILCA)


        82.     Intervenor-Defendants incorporate by reference their responses to

Paragraphs 1-81 as if restated fully herein.



                                                                                             14
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 14 of 23
        83.     To the extent that the allegations in Paragraph 83 purport to

characterize provisions of the ANILCA, ANILCA speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 83 that are inconsistent with the plain language of the final rule, are

denied. Intervenor-Defendants deny any remaining allegations in Paragraph 83 for

lack of knowledge or information sufficient to form a belief as to the truth thereof.

        84.     To the extent that the allegations in Paragraph 84 purport to

characterize provisions of the ANILCA, ANILCA speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 84 that are inconsistent with the plain language of the final rule, are

denied. Intervenor-Defendants deny any remaining allegations in Paragraph 84 for

lack of knowledge or information sufficient to form a belief as to the truth thereof.

        85.     To the extent that the allegations in Paragraph 85 purport to

characterize provisions of the ANILCA, ANILCA speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 85 that are inconsistent with the plain language of the final rule, are

denied. Intervenor-Defendants deny any remaining allegations in Paragraph 85 for

lack of knowledge or information sufficient to form a belief as to the truth thereof.

        86.     To the extent that the allegations in Paragraph 86 purport to

characterize provisions of the ANILCA, ANILCA speaks for itself and is the best


                                                                                             15
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 15 of 23
evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 86 that are inconsistent with the plain language of the final rule, are

denied. Intervenor-Defendants deny any remaining allegations in Paragraph 86 for

lack of knowledge or information sufficient to form a belief as to the truth thereof.

        87.     To the extent that the allegations in Paragraph 87 purport to

characterize provisions of the ANILCA, ANILCA speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 87 that are inconsistent with the plain language of the final rule, are

denied. Intervenor-Defendants deny any remaining allegations in Paragraph 87 for

lack of knowledge or information sufficient to form a belief as to the truth thereof.

        88.     To the extent that the allegations in Paragraph 88 purport to

characterize provisions of the ANILCA, ANILCA speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 88 that are inconsistent with the plain language of the final rule, are

denied. Intervenor-Defendants deny any remaining allegations in Paragraph 88 for

lack of knowledge or information sufficient to form a belief as to the truth thereof.

        89.     Intervenor-Defendants admit the allegations in Paragraph 89.

        90.     Paragraph 90 asserts legal conclusions to which no response is

required; Intervenor-Defendants deny any remaining allegations in Paragraph 90




                                                                                             16
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 16 of 23
for lack of knowledge or information sufficient to form a belief as to the truth

thereof.

        91.     Paragraph 91 asserts a legal conclusion to which no response is

required.

        92.     The allegations in Paragraph 92 state a conclusion of law to which no

response is required.

        93.     The allegations in Paragraph 93 states a conclusion of law to which

no response is required.

        94.     To the extent that the allegations in Paragraph 94 purport to

characterize provisions of the ROD, the ROD speaks for itself and is the best

evidence of its content. Therefore, no response is required. Any allegations in

Paragraph 94 that are inconsistent with the plain language of the final rule, are

denied. Intervenor-Defendants deny any remaining allegations in Paragraph 94 for

lack of knowledge or information sufficient to form a belief as to the truth thereof.

        95.     The allegations in Paragraph 95 state a conclusion of law to which no

response is required.

        96.     The allegations in Paragraph 96 state a conclusion of law to which no

response is required.

        97.     The allegations in Paragraph 97 state a conclusion of law to which no

response is required.

                                                                                             17
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 17 of 23
                        COUNT II
           (Arbitrary and capricious decision making)

        98.     Intervenor-Defendants incorporate by reference their responses to

Paragraphs 1-98 as if restated fully herein.

        99.     The allegations in Paragraph 99 state a conclusion of law to which no

response is required.

        100. The allegations in Paragraph 100 state a conclusion of law to which

no response is required.

        101. The allegations in Paragraph 101 state a conclusion of law to which

no response is required.

        102. Intervenor-Defendants deny the allegations in the first sentence of

Paragraph 102. The remaining allegations are statements from the EIS to which no

response is required.

        103. Intervenor-Defendants deny the allegations in Paragraph 103.

        104. Intervenor-Defendants deny the allegations in Paragraph 104.

        105. Intervenor-Defendants deny the allegations in Paragraph 105.

        106. Intervenor-Defendants deny the allegations in Paragraph 106.

        107. Intervenor-Defendants deny the allegations in Paragraph 107.

        108. Intervenor-Defendants deny the allegations in Paragraph 108.



                                                                                             18
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 18 of 23
                          COUNT III
        (Failure to Consider a Range of Reasonable Alternatives)

        109. Plaintiffs incorporate by reference all preceding paragraphs as if

restated fully herein.

        110. The allegations in Paragraph 110 state a conclusion of law to which

no response is required.

        111. The allegations in Paragraph 111 state a conclusion of law to which

no response is required.

        112. The allegations in Paragraph 112 purport to state a conclusion of law

to which no response is required.

        113. The allegations in Paragraph 113 characterize provisions of the FEIS,

which speak for themselves and are the best evidence of their contents; as such,

Intervenor-Defendants deny every allegation in Paragraph 113 not consistent

therewith. to which no response is required.

        114. Intervenor-Defendants deny the allegations in Paragraph 114.

        115. Intervenor-Defendants deny the allegations in Paragraph 115.

        116. Intervenor-Defendants deny the allegations in Paragraph 116.

                               COUNT IV
                       (Arbitrary analysis of effects)




                                                                                             19
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 19 of 23
        117. Plaintiffs incorporate by reference all preceding paragraphs as if

restated fully herein. .

        118. The allegations in Paragraph 118 state a conclusion of law to which

no response is required.

        119. The allegations in Paragraph 119 state a conclusion of law to which

no response is required.

        120. Intervenor-Defendants deny the allegations in Paragraph 120.

        121. Intervenor-Defendants deny the allegations in Paragraph 121.

        122. Intervenor-Defendants deny the allegations in Paragraph 122.

        123. Intervenor-Defendants deny the allegations in Paragraph 123.

        124. Intervenor-Defendants deny the allegations in Paragraph 124.

        125. Intervenor-Defendants deny the allegations in Paragraph 125.

        126. Intervenor-Defendants deny the allegations in Paragraph 126.
        .
                 PLAINTIFFS’ PRAYER FOR RELIEF

        The remaining paragraphs constitute Plaintiffs’ requests for relief to which

no response is required. To the extent a response may be deemed to be required,

Intervenor-Defendants deny that Plaintiffs are entitled to the relief requested in

their Complaint, or to any relief whatsoever.

                                GENERAL DENIAL


                                                                                             20
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 20 of 23
        The Intervenor-Defendants deny each and every allegation of Plaintiffs’

complaint not otherwise expressly admitted, qualified, or denied herein. To the

extent that any allegations in Plaintiffs’ Complaint remain unanswered, the

Intervenor-Defendants deny those allegations.


                          AFFIRMATIVE DEFENSES

        A.      First Defense.

        Plaintiffs have failed to state a claim upon which relief can be granted.

        B.      Second Defense.

        Injunctive relief is not appropriate because Plaintiffs have an adequate

remedy at law.

        C.      Third Defense.

        The noncompliance complained of by the Plaintiffs is de minimis or

borderline and does not warrant the relief requested.

        D.      Fourth Defense.

        The injunctive relief requested in the Prayer for Relief is not appropriate.

        E.      Fifth Defense.

        The issuance of the ROD for the Roadless Rule was in accordance with law

and within the proper exercise of the Forest Service’s authority.

        F.      Sixth Defense

                                                                                             21
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 21 of 23
                Plaintiffs may lack standing to assert the causes of action contained in

Plaintiffs’ Complaint.

        G.      Seventh Defense

                Plaintiffs’ Complaint may be barred one or more of the Plaintiffs’

        failures to exhaust administrative remedies.

        H.      Eighth Defense

         Movants reserve the right to assert any other claims or defenses as may be

available or may become available during the course of these proceedings.


      WHEREFORE, having fully answered, Intervenor-Defendants respectfully
request that the Court enter judgment against Plaintiffs as follows:

      A.    Dismiss with prejudice all claims asserted against all defendants in
the complaint.

       B.   Award to Intervenor-Defendants all attorneys’ fees, expert fees and
costs allowed by law; and

      C.    Award Intervenor-Defendants such other relief as the Court may
deem just and proper.

        RESPECTFULLY SUBMITTED April 21, 2021.

        /s/ James F. Clark
        James F. Clark, Alaska Bar #6907025
        Law Office of James F. Clark
        1109 C Street
        Juneau, Alaska 99801
        Tel: 907-586-0122

                                                                                             22
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 22 of 23
        Fax: 907-586-1093
        jfclarkiii@gmail.com

        /s/ Steven W. Silver
        Steven W. Silver, Alaska Bar #7606089
        Robertson, Monagle & Eastaugh
        1810 Samuel Morse Drive, Suite 202
        Reston, VA 20190
        Tel: 703-527-4414 office
        4414 Fax: 703 527-0421
        ssilver628@aol.com

        Attorneys for Intervenor-Defendants Murkowski. et. al.



                        CERTIFICATE OF SERVICE


       I hereby certify that on the 21st day of April, 2021 I caused to be electronically
filed the foregoing ANSWER with the Clerk of the Court for the United States
District Court for Alaska, using the Court’s CM/ECF system. Participants in the
case who are registered CM/ECF users will be served by the appellate CM/ECF
system.

        /s/ Steven W. Silver




                                                                                             23
INTERVENOR-DEFENDANTS’ MURKOWSKI et.at. ANSWER
OVK et al. Case
           v. USDA1:20-cv-00011-SLG             Document 26
                   et al. Case No. 1-20-cv-011(SLG)           Filed 04/21/21 Page 23 of 23
